Citation Nr: 0503896	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-30 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1969 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003, rating decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO) that, inter alia, denied the veteran's 
claims of entitlement to service connection for degenerative 
joint disease of the lumbar spine.  The veteran perfected an 
appeal as to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112(West 
2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in September 2002.

The veteran asserts that his current low back disability, 
diagnosed as degenerative arthritis of the lumbar spine, is 
related to his active service, and in particular to an injury 
he sustained in the U.S. Navy at Fort Eustis, Virginia, in 
December 1972.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2043).  

In addition, service connection for arthritis may be 
established based on a legal presumption of in-service 
incurrence by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran's active duty service medical records document a 
low back injury during active service.  The separation 
clinical evaluation of the veteran's spine produced normal 
findings.  

The post-service medical evidence document the current 
diagnosis of degenerative joint disease of the lumbar spine.  

In August 2003, the veteran was provided with a VA orthopedic 
examination of his spine for the purpose of determining 
whether there is a relationship between his lumbar spine 
disorder and service.  The resulting diagnoses were 
lumbosacral strain, and degenerative joint disease of the 
lumbosacral spine, with an old compression fracture of 
thoracic-12.  In the report of the examination, the examining 
physician indicated that it was not possible to state whether 
the veteran's thoracic fracture was the result of the injury 
in service.  

Subsequent to the examination, there was evidence associated 
with the claims file that provided additional information 
pertaining to the treatment of the veteran following service.  
No further VA examination was scheduled based upon this 
additional information.  .

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.")  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  

Under the circumstances of this case, the Board finds that an 
additional examination is necessary to determine whether the 
veteran's current lumbar spine disorder can be associated 
with service by way of incurrence or presumption.  
38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any back disorders since 
service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a special  
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist to include on a 
contract/fee basis to ascertain the 
nature, extent of severity, and etiology 
of any lumbar spine or thoracic spine 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination(s).  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special tests and studies should be 
conducted.
The examiner must address the 
following medical questions on a best 
efforts basis:
Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that any lumbar spine and/or thoracic 
spine disorder(s) found on examination 
is/are related to service on any basis 
to include injury therein, or of 
preexisting service, was/were 
aggravated thereby?

With respect to the question of whether a 
lumbar spine or thoracic spine disorder, 
including degenerative arthritis, can be 
related to service on a presumptive 
basis, the examiner should provide an 
opinion as to whether it unlikely, 
likely, or at least as likely as not 
(examiner to choose one) that the veteran 
manifested degenerative arthritis to a 
compensable degree within the first post-
service year?  

If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  
In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a lumbar spine 
disorder, to include degenerative 
arthritis of the lumbar spine.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


